Citation Nr: 0107917	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a psychiatric disorder, to include major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1971.

The instant appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim to 
reopen a claim for service connection for a psychiatric 
disorder, claimed as major depression.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims, as here, filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In particular, a portion of section 5103A of the VCAA, which 
pertains to the duty to assist claimants, states that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

A review of the record reveals that further development is 
warranted prior to determining whether new and material 
evidence has been presented in this case.  The veteran 
contends, in substance, that his psychiatric disorder, which 
has been diagnosed as major depression, among other 
disorders, began in service; therefore, he believes service 
connection is warranted for this disorder.

He has reported that he suffered a nervous breakdown in 
service and that he was hospitalized at the Walter Reed Army 
Medical Center (Walter Reed) in Washington, D.C. for five and 
one-half months.  Although all the clinical records from 
Walter Reed have not been associated with the claims folder, 
the available service medical records show that he was seen 
in the early hours of the morning of October 8, 1969, in the 
Emergency Room of DeWitt Army Hospital (DeWitt) in Fort 
Belvoir, Virginia, for "hysteria, awoke in the middle of the 
night claiming he could not move any part of his body.  Now 
talking aimlessly . . . suicide."  Other health records show 
that he was admitted at Walter Reed on October 25, 1969, with 
a diagnosis of acute schizophrenic episode and that he was 
discharged on January 24, 1970, with that diagnosis versus 
schizoid versus hysteric.  He was again hospitalized at 
Walter Reed from February 16, 1970, to April 6, 1970, this 
time with a diagnosis of hysterical personality.  It was 
noted to be his third admission at that facility.  

The claims folder indicates that by letter dated November 14, 
1995, the veteran's Walter Reed records, which had been 
requested by the Providence, Rhode Island, RO, had been 
retired to a centralized federal records storage facility and 
that a response was not anticipated for several months.  
However, the records have not been associated with the claims 
folder.  The veteran has also reported, in an August 1998 
statement, that he had subsequent rehabilitation therapy at 
Forrest Glen in Maryland.  For these reasons, the RO should 
make further efforts to obtain copies of all treatment 
records from Walter Reed in addition to developing any 
additional records from DeWitt as well as from Forrest Glen 
in Maryland.

The veteran is hereby advised that, although he reported 
treatment at the VA Medical Center (MC) in Providence, Rhode 
Island, within one year of his separation from service, by 
letter dated October 7, 1994, that facility advised the 
Providence RO that a thorough search of their files had been 
conducted and there were no records on file with record 
retirement.  For these reasons, the Board finds that it is 
reasonably certain that such records do not exist and that 
further efforts to obtain those records would be futile. 

In an April 1999 written statement, the veteran reported that 
he had received treatment at the Providence VAMC for the last 
20 years; therefore, efforts should be made to develop those 
records.

The veteran also indicated on an April 1999 VA Form 21-4142 
(Authorization and Consent to Release Information to the VA) 
that he had been treated for depression at Butler Hospital 
for one week in 1995.  Although some treatment records, dated 
in 1993 and 1994, from Butler Hospital have been received, no 
treatment records dated in 1995 have been received from that 
facility.  Therefore, further attempts should be made to 
develop those records.

Also, the veteran has reported that he is in receipt of 
Social Security Administration (SSA) disability benefits for 
his psychiatric problems.  Although an award letter is of 
record, additional records pertaining to the award of such 
benefits by the SSA have not been associated with the record.  
Such records may be of significant probative value in 
determining whether service connection is warranted.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of the SSA records utilized in 
awarding the appellant disability benefits.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his psychiatric disorder that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at DeWitt Army 
Hospital in Fort Belvoir, Virginia, 
in October 1969, including if these 
records are stored using the name of 
that facility.

b.  All records pertaining to the 
veteran's treatment at Walter Reed 
Army Medical Center in Washington, 
D.C., including hospitalizations (1) 
from October 25, 1969, to January 
24, 1970, and (2) from February 16, 
1970, to April 6, 1970.

c.  All records pertaining to the 
veteran's rehabilitation therapy at 
Forrest Glen in Maryland, in 1970; 
and

d.  All records pertaining to the 
veteran's treatment at the 
Providence, Rhode Island, VAMC 
between May 1972 and the present; 
and

e.  All records pertaining to the 
veteran's treatment at the West Palm 
Beach, Florida, VAMC between June 
1999 and the present; and

f.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with an award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make further efforts to 
obtain pertinent non-federal records.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment for depression 
at Butler Hospital for a week in 
1995.

b.  All records pertaining to the 
veteran's treatment by Dr. Gallo in 
Warwick, Rhode Island, between 
February 1999 and the present.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
aforementioned records sought, the RO 
shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



